

AMENDMENT NO. 1
TO THE
SECOND AMENDED AND RESTATED
SWIFT ENERGY COMPANY
2005 STOCK COMPENSATION PLAN

SWIFT ENERGY COMPANY, a Texas corporation (the “Company”), pursuant to the
authority granted in Section 14(b) of the Second Amended and Restated Swift
Energy Company 2005 Stock Compensation Plan (the “Plan”), hereby amends the
Plan, effective as of May 20, 2014, as follows:
WITNESSETH:
WHEREAS, the Plan provides for the maximum aggregate number of shares of the
Company’s common stock in respect of which Awards may be granted under the Plan
as 9,075,000 shares, inclusive of the additional 2,100,000 additional shares
that were approved as part of the Plan on May 21, 2013 (“Plan Maximum”); and
WHEREAS, the Board of Directors of the Company and the requisite number of the
Company’s shareholders at the May 20, 2014 Annual Meeting of Shareholders have
approved the Plan Maximum to be increased by up to an additional 475,000 shares:
NOW, THEREFORE, the Plan shall read as follows:
1.
Existing Section 5(b) of the Plan shall remain in its entirety except that
“9,075,000” be deleted and “up to 9,550,000” be substituted in its place.

1.
Except as amended hereby, the Plan shall remain in full effect.

IN WITNESS WHEREOF, the Plan is amended effective as of the day and year first
above written.
 
SWIFT ENERGY COMPANY
 
By:




/s/ Bruce H. Vincent
 
 
Bruce H. Vincent
President







